DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,159,238 B1. Although the claims at issue are not identical, they are not patentably distinct from each other. 
	Regarding claim 1, 
Claim 1 of Application No. 17/470650
Claim 1 of US Patent No. 11159238 B1
A method comprising: receiving, by a co-packaged optical device, multiple mode beam of light from a multiple mode fiber that is coupled to the co-packaged optical device, 
A method comprising: receiving, by a co-packaged optical device, the multimode light received from a few-mode fiber coupled to the co-packaged optical device, 
the co-packaged optical device comprising a plurality of co-packaged optical transceiver modules of different types, 
the co-packaged optical device comprising a plurality of co-packaged optics modules including a direct detection transceiver module and a coherent transceiver module, 
the multiple mode light comprising a first mode of light for modulation by one of the plurality of optical transceivers modules that is of a first type, 
the multimode light comprising a first mode of light for modulation by the direct detection transceiver module, 
the multiple mode light further comprising a second mode of light for modulation by another of the plurality of optical transceiver modules that is of a second type that is different than the first type; 
the multimode light further comprising a second mode of light for modulation by the coherent transceiver module; 
separating, using a coupler of the co-packaged optical device, a first beam of light from the first mode and a second beam of light from the second mode; 
separating, using a few-mode coupler of the co-packaged optical device, a first beam of light from the first mode and a second beam of light from the second mode; 
modulating the first beam of light using the one of the plurality of optical transceiver modules and modulating the second beam of light using the another of the plurality of optical transceiver modules; and 
modulating the first beam of light using the direct detection transceiver module and modulating the second beam of light using the coherent transceiver module; and 
transmitting the first beam of light using the one of the plurality of optical transceiver modules and transmitting the second beam of light using the another of the plurality of optical transceiver modules.
transmitting the first beam of light using the direct detection transceiver module and transmitting the second beam of light using the coherent transceiver module.


	However, Claim 1 of Application No. 17/470650 differs from Claim 1 of U.S. Patent No. 11,159,238 B1 because Claim 1 of Application No. 17/470650 does not include “multimode light generated by one or more external laser assemblies.”
	It is clear that all the elements of the application claim 1 are to be found in patent claim 1 (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and thus much more specific. Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
	Regarding claim 2, 
Claim 2 of Application No. 17/470650
Claim 7 of US Patent No. 11159238 B1
The method of claim 1, further comprising: receiving, by the co-packaged optical device, a first received beam of light and a second received beam of light; demodulating the first received beam of light using the one of the plurality of optical transceiver modules; and demodulating the second received beam of light using the another of the plurality of optical transceiver modules.
The method of claim 1, further comprising: receiving, by the co-packaged optical device, a first received beam of light and a second received beam of light; demodulating the first received beam of light using the direct detection transceiver module; and demodulating the second received beam of light using the coherent transceiver module.


	Regarding claim 3,
Claim 3 of Application No. 17/470650
Claim 8 of US Patent No. 11159238 B1
The method of claim 2, wherein the first received beam of light is received by the one of the plurality of optical transceiver modules, and wherein the second received beam of light is received by the another of the plurality of optical transceiver modules.
The method of claim 7, wherein the first received beam of light is received by the direct detection transceiver module, and wherein the second received beam of light is received by the coherent transceiver module.


	Regarding claim 4, 
Claim 4 of Application No. 17/470650
Claim 9 of US Patent No. 11159238 B1
The method of claim 1, wherein the one of the plurality of optical transceiver modules of the first type is a pulse amplitude modulation (PAM) optical transceiver.
The method of claim 1, wherein the direct detection transceiver module is a pulse amplitude modulation (PAM) optical transceiver.


	Regarding claim 5,
Claim 5 of Application No. 17/470650
Claim 10 of US Patent No. 11159238 B1
The method of claim 4, wherein the plurality of co-packaged optics modules further comprise an additional PAM transceiver, wherein the PAM optical transceiver and the additional PAM transceiver operate in different PAM formats.
The method of claim 9, wherein the plurality of co-packaged optics modules further comprise an additional PAM transceiver, wherein the PAM optical transceiver and the additional PAM transceiver operate in different PAM formats.


	Regarding claim 6, 
Claim 6 of Application No. 17/470650
Claim 4 of US Patent No. 11159238 B1
The method of claim 1, wherein the another of the plurality of optical transceiver modules is a quadrature amplitude modulation (QAM) transceiver and the plurality of co-packaged optics modules further comprise an additional QAM transceiver.
The method of claim 3, wherein the coherent transceiver module is a quadrature amplitude modulation (QAM) transceiver and the plurality of co-packaged optics modules further comprise an additional QAM transceiver.


	Regarding claim 7,
Claim 7 of Application No. 17/470650
Claim 5 of US Patent No. 11159238 B1
The method of claim 6, wherein the QAM optical transceiver and the additional QAM transceiver are configured to modulate and demodulate in different QAM formats.
The method of claim 4, wherein the QAM optical transceiver and the additional QAM transceiver are configured to modulate and demodulate in different QAM formats.


	Regarding claim 8,
Claim 8 of Application No. 17/470650
Claim 6 of US Patent No. 11159238 B1
The method of claim 1, wherein the another of the plurality of optical transceiver modules is a phase shift keying (PSK) transceiver and the plurality of co-packaged optics modules further comprise an additional PSK transceiver, and wherein the PSK optical transceiver and the additional PSK transceiver are configured to operate in different PSK formats.
The method of claim 3, wherein the coherent transceiver module is a phase shift keying (PSK) transceiver and the plurality of co-packaged optics modules further comprise an additional PSK transceiver, and wherein the PSK optical transceiver and the additional PSK transceiver are configured to operate in different PSK formats.


	Regarding claim 9,
Claim 9 of Application No. 17/470650
Claim 11 of US Patent No. 11159238 B1
The method of claim 1, wherein the coupler is a spatial mode coupler that separates light based on different optical spatial modes.
The method of claim 1, wherein the coupler is a spatial mode coupler that separates light based on different optical spatial modes.


	Regarding claim 10,
Claim 10 of Application No. 17/470650
Claim 12 of US Patent No. 11159238 B1
The method of claim 1, further comprising: generating the multiple mode light using one or more external laser assemblies.
The method of claim 1, further comprising: generating the multimode light using the one or more external laser assemblies.


	Regarding claim 11, 
Claim 11 of Application No. 17/470650
Claim 13 of US Patent No. 11159238 B1
The method of claim 1, wherein the one of the plurality of optical transceiver modules and the another of the plurality of optical transceiver modules are photonic integrated circuit (PIC) transceivers that are co-packaged with electrical circuitry.
The method of claim 1, wherein direct detection transceiver module and the coherent transceiver module are photonic integrated circuit (PIC) transceivers that are co-packaged with electrical circuitry.


	Regarding claim 12,
Claim 12 of Application No. 17/470650
Claim 14 of US Patent No. 11159238 B1
The method of claim 11, wherein the co-packaged optical device comprises a switch Application-Specific Integrated Circuit (ASIC).
The method of claim 13, wherein the co-packaged optical device comprises a switch Application-Specific Integrated Circuit (ASIC).


	Regarding claim 13,
Claim 13 of Application No. 17/470650
Claim 15 of US Patent No. 11159238 B1
The method of claim 12, wherein the switch ASIC and the PIC transceivers are interconnected by an electrical interface.
The method of claim 14, wherein the switch ASIC and the PIC transceivers are interconnected by an electrical interface.


	Regarding claim 14,
Claim 14 of Application No. 17/470650
Claim 16 of US Patent No. 11159238 B1
The method of claim 1, wherein the multiple mode light is generated by one or more external laser assemblies include one or more of: a tunable light source or a fixed light source.
The method of claim 1, wherein the one or more external laser assemblies include one or more of: a tunable light source or a fixed light source.


	Regarding claim 15,
Claim 15 of Application No. 17/470650
Claim 17 of US Patent No. 11159238 B1
The method of claim 14, wherein the one or more external laser assemblies include one or more of: a distributed feedback laser, a quantum dot laser, an external cavity laser; and wherein the one or more external laser assemblies have different optical characteristics including one or more of linewidth, output power, or relative intensity noise.
The method of claim 1, wherein the one or more external laser assemblies include one or more of: a distributed feedback laser, a quantum dot laser, an external cavity laser; and wherein the one or more external laser assemblies have different optical characteristics including one or more of linewidth, output power, or relative intensity noise.


	Regarding claim 16,
Claim 16 of Application No. 17/470650
Claim 18 of US Patent No. 11159238 B1
A co-packaged optical device comprising: a plurality of co-packaged optical transceiver modules of different types that receive multiple mode beam of light from a multiple mode fiber that is coupled to the co-packaged optical device, 
A co-packaged optical device comprising: a plurality of co-packaged optics modules that receive multimode light from a few-mode fiber that is coupled to the co-packaged optical device, the plurality of co-packaged optics modules including a direct detection transceiver module and a coherent transceiver module, 
the multiple mode light comprising a first mode of light for modulation by one of the plurality of optical transceivers modules that is of a first type, 
the multimode light comprising a first mode of light generated by the one or more external laser assemblies for modulation by the direct detection transceiver module, 
the multiple mode light further comprising a second mode of light for modulation by another of the plurality of optical transceiver modules that is of a second type that is different than the first type; and 
the multimode light further comprising a second mode of light generated by the one or more external laser assembles for modulation by the coherent transceiver module; and 
a coupler to separate a first beam of light from the first mode of the multiple mode light and 
a coupler to separate a first beam of light from the first mode of the multimode light and 
separate a second beam of light from the second mode of the multiple mode light, 
separate a second beam of light from the second mode of the multimode light, 
the one of the plurality of optical transceivers modules to modulate and transmit the first beam of light and the another of the plurality of optical transceiver modules to modulate and transmit the second beam of light.
the direct detection transceiver to modulate and transmit the first beam of light and the coherent transceiver module to modulate and transmit the second beam of light.


	However, Claim 16 of Application No. 17/470650 differs from Claim 18 of U.S. Patent No. 11,159,238 B1 because Claim 16 of Application No. 17/470650 does not include “multimode light generated by one or more external laser assemblies.”
	It is clear that all the elements of the application claim 16 are to be found in patent claim 18 (as the application claim 16 fully encompasses patent claim 18).  The difference between the application claim 16 and the patent claim 18 lies in the fact that the patent claim includes many more elements and thus much more specific. Thus, the invention of claim 18 of the patent is in effect a “species” of the “generic” invention of the application claim 16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 16 is anticipated by claim 18 of the patent, it is not patentably distinct from claim 18 of the patent.
	Regarding claim 17,
Claim 16 of Application No. 17/470650
Claim 19 of US Patent No. 11159238 B1
The co-packaged optical device of claim 16, wherein the coupler is a spatial mode coupler that separates light based on different optical spatial modes.
The co-packaged optical device of claim 18, wherein the coupler is a spatial mode coupler that separates light based on different optical spatial modes.


	Regarding claim 18,
Claim 18 of Application No. 17/470650
Claim 18  of US Patent No. 11159238 B1
The co-packaged optical device of claim 16, wherein the multiple mode light is generated by one or more external laser assemblies.
multimode light generated by one or more external laser assemblies


	Regarding claim 19,
Claim 19 of Application No. 17/470650
Claim 13 of US Patent No. 11159238 B1
The co-packaged optical device of claim 16, wherein the one of the plurality of optical transceiver modules and the another of the plurality of optical transceiver modules are photonic integrated circuit (PIC) transceivers that are co-packaged with electrical circuitry.
The method of claim 1, wherein direct detection transceiver module and the coherent transceiver module are photonic integrated circuit (PIC) transceivers that are co-packaged with electrical circuitry.


	Regarding claim 20,
Claim 20 of Application No. 17/470650
Claims 14 and 15 of US Patent No. 11159238 B1
The co-packaged optical device of claim 16, wherein the co-packaged optical device comprises a switch Application-Specific Integrated Circuit (ASIC), and wherein the switch ASIC and the PIC transceivers are interconnected by an electrical interface.
The method of claim 13, wherein the co-packaged optical device comprises a switch Application-Specific Integrated Circuit (ASIC).
The method of claim 14, wherein the switch ASIC and the PIC transceivers are interconnected by an electrical interface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636